JUDGE WILLIAMS
delivered the opinion op the court:
We have at the present term decided, in Tucker vs. Hood, that the statements of a party claiming to have been robbed, though made immediately after the alleged misfortune, are not evidence in his behalf at the suit of another to recover money so alleged to have been lost.
As the pleadings in this and in all such cases put in issue a fact, and not character, it was erroneous to admit the defendant to prove former good character for the purpose of sustaining his issue.
Wherefore, the judgment is reversed for a new trial in accordance herewith.